                                                                                                 United States District Court
                                                                                                   Southern District of Texas

                                                                                                      ENTERED
                                                                                                    August 28, 2019
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS                                           David J. Bradley, Clerk

                            CORPUS CHRISTI DIVISION

JARVIS DUGAS,                                           §
                                                        §
           Plaintiff,                                   §
VS.                                                     §    CIVIL NO. 2:17-CV-48
                                                        §
JUAN QUINTERO, et al,                                   §
                                                        §
           Defendants.                                  §

                                                  ORDER

        The Court is in receipt of the following motions filed by Plaintiff Jarvis Dugas
(“Dugas”): 1) Motion in Question of Plaintiff Defendant Pfannstiel Claims, Dkt. No.
115; 2) Objection Motion to Add Moot [Evidence], Dkt. No. 116; 3) Objection Motion
to Dismissal with Prejudice, Dkt. No. 118; and 4) Objection Motions on Mootness,
Dkt. No. 121. The Court is also in receipt of the Magistrate Judge’s May 3, 2019
Report and Recommendation (“M&R”), Dkt. No. 128, and Dugas’ objections to the
M&R, Dkt. Nos. 140, 141, 142, 145, 146, 147, 150, 151, 155, 156 and 158.1
        After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 128.2                         Accordingly, the Court DENIES Dugas’
construed motions to alter or amend judgment under Rule 59(e), Dkt. Nos. 115, 116,
118 and 121.


        SIGNED this 28th day of August 2019.


                                                        ___________________________________
                                                        Hilda Tagle
                                                        Senior United States District Judge

1
  Dugas filed his numerous objections as motions which the Magistrate Judge ordered to be construed as objections
to the May 3, 2019 M&R. See Dkt. Nos. 144, 152 and 160.
2
  The Court declines to adopt the following statement from the M&R: “Before reaching these conclusions, the Court
recognized Dugas’s many objections and credited some of his arguments as to another defendant, but did not
mention any specific objections Dugas made regarding Echavarry and Pfannstiel.” Dkt. No. 128 at 4.


1/1
